391 S.W.2d 41 (1965)
Kathryn DOWNS et vir, Petitioners,
v.
CITY OF ABILENE et al., Respondents.
No. A-10703.
Supreme Court of Texas.
May 26, 1965.
Schulz & Hanna, Yates & Yates, Abilene, for petitioners.
Les Cochran, Abilene, for respondents.
PER CURIAM.
This is an appeal from an order of the District Court refusing to grant petitioners a temporary injunction. The City of Abilene filed in the Court of Civil Appeals a motion to dismiss the appeal on the ground that the controversy had become moot. The motion was granted, and the Court of Civil Appeals dismissed petitioners' appeal. 387 S.W.2d 68. Petitioners concede that the matter of the temporary injunction is moot. They contend, however, that the proper order to have been entered by the Court of Civil Appeals would have been to dismiss the cause rather than to dismiss the appeal.
Writ of error is granted without reference to the merits of the matter decided below. The orders of such courts pertaining to the temporary injunction are set aside, and the cause, insofar as it relates to the matter of a temporary injunction, is dismissed at petitioners' cost. Cameron v. Saathoff, 162 Tex. 124, 345 S.W.2d 281 (1961); Guajardo v. Alamo Lumber Co., 159 Tex. 225, 317 S.W.2d 725 (1958).